Case 17-00274        Doc 35     Filed 02/21/19     Entered 02/21/19 08:33:35          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-00274
         Melvin Gathright

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/05/2017.

         2) The plan was confirmed on 02/24/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/15/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/07/2018.

         5) The case was dismissed on 12/21/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $11,675.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-00274      Doc 35     Filed 02/21/19        Entered 02/21/19 08:33:35                 Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor               $25,187.00
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                    $25,187.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,364.41
     Other                                                                     $7.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,371.41

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 BROOKWOOD LOANS OF ILLINOIS LL   Unsecured            NA       1,834.26         1,834.26           0.00       0.00
 CW NEXUS CREDIT CARD HOLDINGS    Unsecured      1,264.00       1,058.15         1,058.15           0.00       0.00
 INTERNAL REVENUE SERVICE         Priority      50,000.00     24,812.29        24,812.29      19,815.59        0.00
 INTERNAL REVENUE SERVICE         Unsecured            NA     27,997.10        27,997.10            0.00       0.00
 LVNV FUNDING                     Unsecured      1,116.00       1,116.56         1,116.56           0.00       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      4,302.00         741.42           741.42           0.00       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured     16,103.00     11,242.20        11,242.20            0.00       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      7,902.00       5,633.48         5,633.48           0.00       0.00
 ONLINE COLLECTIONS               Unsecured         133.00           NA               NA            0.00       0.00
 RISE                             Unsecured      4,181.00            NA               NA            0.00       0.00
 SYNCB/WALMART                    Unsecured         529.00           NA               NA            0.00       0.00
 CITI                             Unsecured         966.00           NA               NA            0.00       0.00
 BARCLAYS BANK DELAWARE           Unsecured         995.00           NA               NA            0.00       0.00
 NW COLLECTOR                     Unsecured         200.00           NA               NA            0.00       0.00
 SFC CENTRAL BANKRUPTCY           Unsecured      1,664.00         998.37           998.37           0.00       0.00
 WELLS FARGO DEALERS SERVICES     Secured             0.00          0.00             0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-00274        Doc 35      Filed 02/21/19     Entered 02/21/19 08:33:35              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $24,812.29         $19,815.59              $0.00
 TOTAL PRIORITY:                                         $24,812.29         $19,815.59              $0.00

 GENERAL UNSECURED PAYMENTS:                             $50,621.54                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $5,371.41
         Disbursements to Creditors                            $19,815.59

 TOTAL DISBURSEMENTS :                                                                      $25,187.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/21/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
